Citation Nr: 1634576	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-15 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a total disability rating based upon individual unemployability (TDIU) prior to May 18, 2011.

2.  Entitlement to a temporary total rating based on convalescence due to hospitalization in April 2008.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) from April 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  (On May 28, 2008, the Veteran filed a claim for entitlement to a TDIU.  In an April 2009 rating decision, the RO denied the Veteran's claim.  The Veteran filed a request for "reconsideration" and submitted additional evidence in May 2009, which the RO accepted as a new claim, which it then denied in September 2009.  However, as this May 2009 correspondence was within one year of the April 2009 denial, the RO should have considered it as a notice of disagreement and issued a statement of the case.  Thus, the Board finds that the issue for entitlement to a TDIU is on appeal from the April 2009 rating decision.)

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted a written waiver of RO consideration of additionally submitted evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran was hospitalized from April 19 through April 24, 2008 for a gastrointestinal bleed with banding of esophageal varices.  

2.  At the time of the hospitalization, the Veteran was in receipt of service connection for cirrhosis of the liver with esophageal varices. 

3.  The April 2008 report at hospital discharge did not establish that surgery during the hospitalization necessitated at least one month of convalescence, that surgery during the hospitalization resulted in severe postoperative residuals, or that there was immobilization by cast of one major or more joint.

4.  The Veteran's claim for a TDIU was received by VA on May 28, 2008.

5.  The Veteran's service-connected disabilities of thrombocytopenia, cirrhosis of the liver, diabetes mellitus, and peripheral neuropathy of the lower extremities, when combined, prevent him from maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a temporary total convalescent rating based on hospitalization from in April 2008 have not been met. 38 C.F.R. § 4.30 (2015).

2.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted from May 28, 2008 to May 18, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Temporary Total Ratings for Convalescence

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a)

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Temporary Total Ratings for Convalescence

The Veteran was hospitalized from April 19 through April 24, 2008 for a gastrointestinal (GI) bleed with banding of esophageal varices.  Upon discharge, he was instructed to take medication and to follow up in two weeks for a repeat EGD (esophagogastroduodenoscopy) with esophageal banding. (See April 2008 Mississippi Baptist Medical Center records.)  The record does not support a finding that the Veteran is entitled to a 100 percent rating under § 4.30.

July 2008 VA records reflect that the Veteran had a banding in May 2008 and "since that time he has not had any further hematemesis, melena, or hematochezia.  Since that time he has felt weak and fatigued, but this is improving."

July 18, 2008 correspondence from Dr. S.P. reflects that the Veteran should "not return to work or try to gain employment until his varices have been eradicated"; however, it does not support a finding that he was actually convalescing.  Notably, this correspondence is not until almost three months after the Veteran's hospital discharge.

The Veteran testified at the 2016 Board hearing that he was "convalescing" because he had been informed by his physician (Dr. S.P.) to "not do anything after that [April 2008] procedure" and that essentially, he never recovered.  While the Veteran is competent to state what he has been told, the Board finds that the clinical records contemporaneous to hospitalization are more probative than his recollection made eight years later.

After reviewing the totality of the record, the Board finds the weight of the evidence is against the assignment of a temporary total rating under 38 C.F.R. § 4.30.  The Board has considered the Veteran's own statements, testimony, and the post-surgical medical evidence.  Overall, such evidence does not demonstrate that at least one month of convalescence was required or indicate the presence of severe post-operative residuals warranting the assignment of a temporary total rating.

In sum, the evidence does not support a finding that the Veteran's April surgery medically required at least once month of convalescence.  In this regard, the Board acknowledges the July 2008 evidence in which Dr. Panzer stated that the Veteran should not return to work or try to gain employment.  However, the mere fact that it was recommended, several months after surgery, that the Veteran not return to work is not synonymous with the need for convalescence for VA purposes.  

The regulation does not define the term "convalescence" but there is nothing in the regulation that would support the view that the need for continued medical care or that the advice months later to refrain from work is per se the equivalent of convalescence.  The language of 38 C.F.R. § 4.30 requires that entitlement must be "established by report at hospital discharge or outpatient release."  The Court has emphasized the applicability of this requirement, stating that "entitlement to a [temporary total convalescent rating] requires that a report, rendered near the time of the hospital discharge or an outpatient release, indicate that a surgical procedure had been performed that would require at least one month for the veteran to return to a healthy state."  Felden v. West, 11 Vet. App. 427 (1998).  The decision acknowledges that a later medical opinion is proper to explain how long a period of convalescence may have been needed, but requires that initial entitlement be established on the basis of a report that is "temporally located near a discharge or release of the claimant."

Further, the record does not support a finding that the Veteran sustained severe post-operative residuals such as incompletely healed surgical wounds.  Moreover, the records do not show, and the Veteran has not alleged, that he had stumps of recent amputations, therapeutic immobilization of a joint, application of a body cast, or symptoms necessitating the use of wheelchair or crutches.  Further, there is no evidence that such procedure resulted in immobilization by cast, without surgery, of one major joint or more.

In essence, the evidence does not support for the Veteran's claim, and the claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TDIU

The Veteran is in receipt of service connection for thrombocytopenia, cirrhosis of the liver, diabetes mellitus, peripheral neuropathy of the lower extremities, and erectile dysfunction.  He meets the schedular criteria for a TDIU for the entire rating period on appeal.  Thus, the issue is whether his service-connected disabilities prevent him from substantial gainful employment. 

The Veteran' has a history of employment as an electrician for approximately 15 years (1990 to 2005) and as a part-time pastor from 1995 to 2008.  He has an education level of two years of college.

A January 2008 VA examination report for an increased rating for thrombocytopenia  reflects that the Veteran reported daily fatigue.  The record reflects that the Veteran reported that the "only work that he does is work as a pastor.  He says he does not have much energy or strength to do anything else.  He does not do any physical activities."  

A February 2008 VA neurology addendum record reflects that the Veteran was seen for neuropathy and difficulty with gait due to "not picking up his feet" since 2005.  It was noted that he "continues to have a lot of problems dragging his right foot and says climbing stairs or stepping up on curbs are particular troublesome.  He also has numbness and tingling in the extremities, feet worse than hands."  The Veteran was diagnosed with polyneuropathy which was mild to moderate in degree, consistent but not diagnostic of diabetic polyneuropathy. 

A July 2008 VA record reflects that the Veteran reported that since his banding in May 2008, he has "felt weak and fatigued, but this is improving."  The record further reflects that the Veteran's "fatigue likely secondary to anemia."

July 2008 correspondence from Dr. S. P. reflects the opinion of the clinician that although the Veteran was not having any bleeding esophageal varices at that time, it is "debilitated and should not return to work or try to gain employment until the varices have been eradicated."

A September 2008 VA examination report for an increased rating for cirrhosis of the liver reflects that the Veteran reported fatigue and that he "has been trying to work as a pastor, however, he has missed several Sundays each month before of fatigue.  He has not been able to do much. He has not been able to exercise much because of fatigue."

In November 2008, the Veteran submitted the following statement to VA.

My service connected disabilities has [sic] greatly affected my ability to function in my present job as pastor.  This employment is marginal and on a very limited basis at less than 15 hrs per week.  I am no longer able to perform the day-to-day duties consistently of a pastor, such as visitation and sermons.  I have a high rate of absentism.  In addition, the church is actively seeking another pastor at which time I will not be working at all.  Please note my previous salary as the part-time pastor was $2000/mth until 4/08 and I am now even more limited in my capacity for which I am being paid $900.

A December 2008 VA record reflects that the Veteran reported that he "feels fatigued at all times."  The record reflects that the Veteran has a history of a GI bleed with anemia.  "Currently he is taking iron, will recheck CBC today.  This could be contributing to fatigue."

In January 2009, the Veteran reported that he had been employed from 1995 until October 2004 as an electrician, and that he had been employed as a pastor since then with a temporary income of $900 a month. (See VA Form 21-8940.)

A February 2009 VA examination report reflects that the Veteran's platelet count had been running around 59,000.  The Veteran also reported that he had been having occasional low sugar spells, but that other than one the prior night, they had not been a problem lately.  The doctor opined as follows:

As far as his employability, the veteran's major complaint is lack of energy, he is very fatigued.  This is kind of a nonspecific complaint but could be related to his multiple medical problems including his depression, his liver disease, and his diabetes.  His other complaint is that he can not [sic] perform his job as an electrician which he quit in 2004 because of balance problems.  He was an electrician working in the bucket up in the air on high-voltage wires.  He was afraid because of the problems with balance due to his neuropathy and also because of the potential for dropping tools from this high position would put others at risk.  He is also concerned about falling into the wires.  Please see the neurology examination to the extent of his diabetic neuropathy and how it may affect his employability.  The veteran's physical condition does prevent him at the present time from doing anything except sedentary work.  He certainly can not do his usual work as an electrician.  He does continue to pastor a small church even though he says he misses a few times out of the month based on this, it appears that the veteran could still perform sedentary work.  The veteran's thrombocytopenia is acceptable and is causing some bruising.  The fact that he has low platelet count would put him at risk for working around machinery and also in positions where he may fall or injury himself because of the increased risk for bleeding.  Therefore, this again would contribute to him not being able to work in his previous employment or any kind of employment except sedentary.

A February 2009 VA examination for diabetic neuropathy reflects that the Veteran reported numbness to the knees, that he can walk a few hundred feet before he's "worn out", that he has intermittent numbness and paresthesias in his fingers.  The assessment was that his "deficits today are somewhat atypical for diabetic polyneuropathy (sensory loss should be greater in the feet than the hands.)  Placing greater weight on vibratory sense loss and reflex changes I estimate mild sensory loss in the feed due to diabetic polyneuropathy."

In a May 2009 statement (VA Form 21-4138), the Veteran reported that he is not gainfully employed.  He stated that he works as a pastor for a small church on a "very limited basis".  He reported that his condition hinders his "ability to perform the social and administrative responsibilities of being a pastor" and that he misses "most of the night services and [is] am unable to perform the duties of visitation."

An August 2009 VA mental health evaluation report reflects that the Veteran described "extreme fatigue which he attributes in part to his medical problems but also to sleep disturbances."  The examiner noted that the Veteran's fatigue and sleep disturbances could be attributed to his mood disorder, his sleep apnea, or his primary medical conditions.

In an October 2009 VA Form 21-4138, the Veteran stated that his service-connected disabilities are the "first and foremost" reasons for him not being able to work.

A February 2010 neuropsychologist record (VA clinical correspondence to the Veteran) reflects as follows:

Overall, the results are consistent with your history of poorly controlled diabetes and white matter disease. You have some deficits consistent with chronic liver problems (i.e. impaired executive functioning fine motor skills and difficulty with some visuospatial tasks); however, you performed well on other tasks generally found to be difficult for patients with liver problems like yours, such as tests of verbal and non-verbal memory.  While it cannot be said with 100 % certainty that chronic liver problems are not the cause of your changes in cognitive functioning it is thought that your deficits are better accounted for by changes in the blood vessels in your brain likely resulting from uncontrolled Type II diabetes.  Results also indicate that psychological factors are also perpetuating cognitive deficits.

It was recommended as follows:

You are encouraged to work with your outside specialty providers to reduce your average blood glucose level.  As you continue to report symptoms of depression and fatigue an adjustment to your medication may be warranted.  It appears that such symptoms are related to both health conditions as well as psychological factors.  The onset of symptoms coincided with your congregations beginning their search for a replacement pastor.  This came 2 years after being forced to medically retire from a position you held for 17 years.  It may be that you are having difficulty coping with the loss of these important roles and finding meaningful activity. Results indicate that you are more likely to focus on health issues as the source of your problems.  It is certainly appropriate that you would express concern about and seek treatment for your physical problems, but it appears that you may benefit from psychotherapy as well.  You may wish to consider seeking counseling to talk about such issues.  If you are interested in this, please ask your medical provider for a referral to the mental health clinic.  You commented that you become more tired as you are less active and you acknowledged that you have done little to help overcome your feelings of fatigue and depression.  You are encouraged to be as active as medically feasible despite your lack of motivation.  Ask your providers for a referral to PT or OT who can help you develop exercise plans that you can participate in despite your health.  This will help with diabetic control and depression.  You are encouraged to limit your sleeping during the day so that you have more opportunities to be active. Should you choose to continue taking long naps during the day remember to use BiPAP to ensure restorative sleep.

April 2010 correspondence from Pastor S.H. reflects that the Veteran was released from his duties as of December 15, 2009 due to his "declining health that rendered him incapable of properly performing the duties necessary to his position" as a pastor.  April 2010 correspondence from H. P (church regional overseer) reflects that the Veteran was no longer a pastor due to his "failing health".

A May 2010 VA examination reflects that the Veteran reported that he can walk 75 yards before his legs hurt too much.  He was assessed with mild to moderate incomplete sensory loss in the feet and mild to moderate weakness of ankle flexors due to polyneuropathy from diabetes and/or liver disease.

A May 2010 VA diabetic examination report reflects that the Veteran reported that he avoids any kind of activity due to extreme fatigue. 

The Veteran has type 2 diabetes only fairly well-controlled on present regimen which by his history includes diet oral medications and Levemir along with Byetta.  He does complain of fatigue which more likely than not is related to his liver disease along with his thrombocytopenia and the resulting nosebleeds and also esophageal varices.  This diabetes itself does not prevent him from performing his activities of daily living and does not prevent his activities or prevent him from working at this time.  However, in view of his problems with neuropathy which may effect [sic] his balance and other abilities to perform, please see the separate neuro examination for those findings and comments concerning any restrictions from activities and/or work. 

A June 2010 Street Clinic record from Dr. J. E.-B. reflects that the Veteran has multiple medical problems.  With regard to peripheral neuropathy, it was noted that he had a significant risk for falls.  He was encouraged to use a cane or a walker at all times, and turn walk in well-lit areas.

April 2011 correspondence from Dr. S. N. of UT Medical Group reflects, in pertinent part, as follows:

[The Veteran] is being treated for cirrhosis and liver failure.  [The Veteran] has been treated since July 18 2008 for his esophageal varices prior to seeing us in September 2008.  His varices required banding as an outpatient and had repeat EGD on April 25 2011 to further evaluate his bleeding.  At this time [the Veteran] is in a debilitated state and should not return to work or try to gain employment until his varices have been resolved or he receives a liver transplant.  [The Veteran] will be in this state for at least another three years from today's date.

The Veteran testified at the 2016 Board hearing that while working part time as a pastor, he was making $900 per month and that he stopped working in April 2008.

The poverty threshold for one person for 2008 was $10,991 according to the the U.S. Census Bureau.  Thus, even without considering the Veteran's dependent(s), his income fell below the poverty level. 

As noted above, the Veteran is in receipt of service connection for thrombocytopenia, cirrhosis of the liver, diabetes mellitus, peripheral neuropathy of the lower extremities, and erectile dysfunction.  The Board finds that the disabilities, when taken together, cause physical difficulties, to include fatigue, which prevents the Veteran from maintaining substantially gainful employment in either a physical and/or sedentary occupation.  Not only does the Veteran's peripheral neuropathy cause difficulties with standing and walking, but the Veteran suffers from fatigue which may be due to his liver disease, his diabetes, and his thrombocytopenia.  (The fatigue may also be part of a depression; however, clinicians have also opined that it may be due to his service-connected disabilities.)  While the Veteran's disabilities may allow for some sedentary work, the Veteran's fatigue would limit the amount of hours he could do sedentary work and prevent substantial gainful employment based on his education and employment history.  In addition, his cognitive functioning difficulties have been clinically found to be likely due to his diabetes; thus, this would also impact his sedentary work.  

Based on the foregoing, and in giving the benefit of the doubt to the Veteran, the Board concludes that the evince reasonably supports the claim for a TDIU rating.  According, a TDIU rating is warranted. 



ORDER

Entitlement to a temporary total rating based on convalescence based on hospitalization in April 2008 is denied. 

Entitlement to service connection for a total disability rating based upon individual unemployability (TDIU) effective from May 28, 2008 to May 18, 2011, is granted, subject to the laws and regulations governing payment of monetary awards. 



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


